Order entered February 24, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01753-CV

                                      TODD PRUETT, Appellant

                                                V.

                                LISA CLAYTON, M.D., Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-14518

                                             ORDER
       We DENY appellee’s February 11, 2014 motion to reconsider the Court’s February 6,

2014 order. We remind appellant that, pursuant to Texas Rule of Appellate Procedure 9.5,

copies of all documents filed with the Court must be served on all parties at or before the time of

filing. See TEX. R. APP. P. 9.5(a).




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE